Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 31, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a door attendant at a condominium complex, was discharged from his employment after his investigation into a noise complaint culminated in claimant improperly entering a condominium unit and engaging in a physical altercation with *802one of the residents. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits upon a finding that he was terminated from his employment due to misconduct and that he made a willful false statement to obtain benefits. The conflicting testimony offered at the hearing merely presented a credibility issue for the Board to resolve (see, Matter of Thompson [Hudacs], 210 AD2d 614, 615). Given the findings that claimant did not have authority to enter a resident’s home for noise violations and that he omitted significant facts regarding the incident in his log entry, we conclude that the Board’s decision is supported by substantial evidence (see, Matter of Redjepi [Hudacs], 210 AD2d 727, 728). Inasmuch as claimant knew that he was fired for misconduct, the Board’s finding that claimant made a willful false statement, along with its decision to assess a recoverable overpayment and reduce his right to receive future benefits, are upheld (see, Matter of Marinetti [Hudacs], 195 AD2d 741). Claimant’s remaining contentions have been considered and found to be unpersuasive.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.